Citation Nr: 1100570	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO. 08-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased evaluation for traumatic arthritis 
of the right ankle, status-post surgical reconstruction, 
currently evaluated as 20 percent disabling.

2. Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.

3. Entitlement to a temporary total evaluation (TTE) for the 
purpose of convalescence under 38 C.F.R. § 4.30, due to surgery 
performed by VA on January 4, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to April 
2002.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. By that rating action, the RO, in pertinent part, 
continued a 10 percent rating assigned to the Veteran's service-
connected right ankle disorder. The RO also denied the claims of 
entitlement to SMC for loss of use of a creative organ and 
entitlement to a TTE for the purpose of convalescence under 
38 C.F.R. § 4.30 due to surgery performed by VA on January 4, 
2007. The Veteran appealed the RO's October 2007 rating action to 
the Board. 

By a July 2008 rating action, the RO assigned a 20 percent rating 
for service-connected right ankle disability, effective June 25, 
2007--the date VA received the Veteran's claim for increased 
compensation for this disability. As the increase to 20 percent 
for the service-connected right ankle disorder did not constitute 
a full grant of the benefit sought, this issue remains in 
appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This matter was the subject of a Board remand dated in March 
2010.

The issues of entitlement to an increased evaluation for 
traumatic arthritis of the right ankle, status-post surgical 
reconstruction, currently evaluated as 20 percent disabling, and 
entitlement to a temporary total evaluation (TTE) for the purpose 
of convalescence under 38 C.F.R. § 4.30 due to surgery performed 
by VA on January 4, 2007, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran 
has not experienced loss or loss of use of a creative organ. 


CONCLUSION OF LAW

The criteria for SMC based on loss or loss of use of a creative 
organ have not been met. 38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks SMC for loss of use of a creative organ, 
claimed as a result of her service-connected polycystic ovary 
syndrome. The preponderance of the evidence indicates that the 
Veteran has not experienced acquired absence of one or both 
ovaries or otherwise lost use of a creative organ. As a result, 
the Board will deny the Veteran's claim for SMC.

In this decision, the Board will discuss the relevant law it is 
required to apply. This includes statutes enacted by Congress and 
published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) 
(Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling 
decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. See 38 C.F.R. § 3.159(b)(1).

A July 2007 VCAA letter explained the evidence necessary to 
substantiate the claim for SMC due to loss or loss of use of a 
creative organ. This letter also informed the Veteran of her and 
VA's respective duties for obtaining evidence. 

In addition, the July 2007 VCAA notice letter from VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon the 
grant of any benefit sought, in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. Here, the 
required VCAA notice was completed in July 2007, prior to the 
initial adjudication in October 2007.  

Any deficiency in information provided in the July 2007 VCAA 
letter constitutes no more than harmless, non-prejudicial error 
as a rating decision, a statement of the case, and supplemental 
statements of the case provided specific information as to what 
is required to substantiate the claim and the specific bases for 
denial of the claim. The Veteran was provided ample opportunity 
to respond to notice of these RO actions.

With respect to the duty to assist, the Board has obtained all 
records identified by the Veteran as relevant to her claim for 
SMC based on loss or loss of use of a creative organ. This 
includes many years of VA treatment records, to include of 
women's health examinations and treatment for polycystic ovarian 
syndrome. Additionally, the RO has obtained the Veteran's service 
treatment records. 

The Veteran generally asserted in June 2007 that she was claiming 
SMC for loss of use of a creative organ due to her service-
connected gynecological condition, and in February 2008 she 
indicated, through her representative, that she experienced loss 
of use of a creative organ after the birth of her child. However, 
she has provided no specific description, contention, or 
evidence, as to her loss of use of a creative organ, so that VA 
has no indication as to the factual basis for her claim. In her 
substantive appeal received in October 2008 she asserted no more 
than "[t]he Veteran has loss of use of a creative organ SMC K 
entitlement is established."  Without more information or 
evidence from the Veteran, VA does not have sufficient 
information to determine what type of evidentiary development 
might substantiate her claim.

Further, with respect to any contended duty on the part of VA to 
provide an examination and opinion in this matter, the Board 
notes that the Veteran did not appear at a scheduled VA 
gynecological examination in August 2007.
The duty to assist in the development and the adjudication of a 
claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran's failure to 
provide information or evidence as to the factual basis of her 
claim and decision not to attend a scheduled VA examination 
without a showing of good cause constituted a failure to 
cooperate in the development and adjudication of her claim, and 
is a factor in the Board's disallowance of her claim.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim. The requirements of the VCAA have been satisfied and the 
Veteran has been provided a meaningful opportunity to participate 
in development of her claim. 


Merits of the Claim

The Veteran generally contends that she has experienced loss or 
loss of use of a creative organ as a result of service-connected 
polycystic ovary syndrome, and that the criteria for SMC are 
therefore met. See 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a)(1).

SMC is a statutory award, in addition to awards based on the 
schedular evaluations provided by the diagnostic codes in the VA 
Rating Schedule. Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are governed by 
38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), SMC may 
be paid for loss of use of a creative organ. Loss of a creative 
organ will be shown by acquired absence of one or both testicles 
(other than undescended testicles) or ovaries or other creative 
organ. The General Counsel has provided an opinion that SMC is 
awarded for either anatomical loss or loss of use of a creative 
organ. VAOPGCPREC 93-90; VAOPGCPREC 5-89. SMC is payable at a 
specified rate if the Veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use of 
one or more creative organs. See 38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (2009). When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained in 
service, or resulted from operations in service for the relief of 
other conditions, the creative organ becoming incidentally 
involved, the benefit may be granted. See 38 C.F.R. § 
3.350(a)(1)(i-ii) (2010).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally 
involves a 3-step inquiry. First, the Board must determine 
whether the evidence comes from a "competent" source. The Board 
must then determine if the evidence is credible, or worthy of 
belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible). The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record. 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge. Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations. See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 

Service treatment records reflect that the Veteran gave birth to 
a child in February 2002, by cesarean section, after the in-
service diagnosis of polycystic ovary syndrome in November 2000.

An October 2005 letter from a private physician indicates that 
gynecological examination of the Veteran was essentially normal. 
She was diagnosed as having polycystic ovarian disease.

A November 2006 VA treatment records indicates that the Veteran 
was using birth control pills for contraception. 

In January 2007 the Veteran underwent a colposcopy, without 
complications, after a November 2006 pap smear at an annual 
examination was found to be abnormal. The January 2007 biopsy 
report indicates findings of unremarkable endocervical and 
ectocervical mucosa. The colposcopy gynecology consult report 
states that the Veteran had a history of a cesarean section, and 
that she had been with a new partner for two months with condom 
use.

VA records indicate that the Veteran did not appear for a August 
2007 VA examination scheduled for the purpose of adjudication for 
an increased rating for polycystic ovary disease (denied by the 
RO in October 2007), and did not provide good cause for not 
appearing at the examination.

A January 2009 VA treatment records indicates that the Veteran 
had her most recent menstrual period earlier that month, and that 
menstrual periods were irregular for frequency. The treatment 
record indicates that she was not using contraception and was not 
sexually active. 

A VA record of treatment in April 2010 indicates that the Veteran 
was menstruating and would therefore reschedule her women's 
health appointment.

There is no indication in the claims file that the Veteran has 
loss or loss of use of a creative organ, or acquired absence of 
either of her ovaries. Rather, she gave birth during service in 
February 2002, after the diagnosis of polycystic ovary disease in 
November 2000, and continues to receive treatment for polycystic 
ovary disease and to receive treatment and women's health 
examinations at which gynecological findings are described as 
normal, aside from occasions upon which she experiences pain due 
to ovarian cysts and an abnormal pap smear in November 2006. In 
these respects, the competent medical evidence of record is of a 
high probative weight and weighs against her claim for SMC.

Although the Veteran asserted in June 2007 that she was claiming 
SMC for loss of a creative organ due to her service-connected 
gynecological condition, she has provided no reasonably specific 
description, contention, or evidence as to how she has 
experienced loss of use of a creative organ.  As a result, VA has 
no indication as to the factual basis for her claim. Without more 
information or evidence from the Veteran, VA does not have 
sufficient guidance as to what type of evidentiary development 
might substantiate her claim. Further, with respect any contended 
duty on the part of VA to provide an examination and opinion in 
this matter, the Board notes that the Veteran did not appear for 
a scheduled VA gynecological examination in August 2007, without 
providing good cause for having not attended the examination.

The duty to assist in the development and the adjudication of a 
claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran's failure to 
provide information or evidence as to the factual basis of her 
claim and decision not to attend a scheduled VA examination 
constituted a failure to cooperate in the development and 
adjudication of her claim, and is a factor in the Board's 
disallowance of her claim. Additionally, although the Veteran may 
be competent to assert under some circumstances that she has 
experienced loss or loss of use of a creative organ, the lack of 
information or evidence provided by her renders it not possible 
to evaluate her competence or credibility as to this assertion 
and renders the Veteran's assertions that she has experienced 
loss or loss of use of a creative organ of essentially no 
probative weight. 

The competent medical evidence of record indicates that she 
became pregnant and gave birth after diagnosis of polycystic 
ovary syndrome, that she continues to use contraception at times 
and maintains sexual relations at times, and that she continues 
to menstruate. There is no medical description in the many 
relevant treatment records of the Veteran having acquired absence 
of one or both ovaries. In the context of this unfavorable 
evidence, and with no evidence of probative weight to support the 
very general assertions of the Veteran on her own and through her 
representative, the Board can discern no factual basis upon which 
it might find that the Veteran has experienced loss or loss of 
use of a creative organ.

In sum, the preponderance of the evidence indicates that the 
Veteran does not have loss or loss of use of a creative organ. 
See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a). As 
the preponderance of the evidence is against this essential 
element of the Veteran's claim for SMC, the claim is denied, and 
the benefit of the doubt is not for application in resolution of 
this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation for loss of use of a 
creative organ is denied.



REMAND

The Veteran underwent a colposcopy, performed by VA, on January 
4, 2007. She asserts entitlement to a temporary total rating 
based on a period of convalescence of 30 days or more after this 
procedure, presumably as related to her service-connected 
polycystic ovarian disease. See 38 C.F.R. § 4.30. In a notice of 
disagreement received in February 2008, the Veteran, through her 
representative, asserted that VA failed to obtain the Veteran's 
employment records after surgery, thus denying the Veteran proper 
development of the claim. 

A February 2006 VA treatment report indicates that the Veteran 
sought employment with VA. She attended a pre-employment VA 
examination in March 2006 and subsequent records of treatment in 
March 2006 describe her as a VA employee. An August 2007 VA 
examination report indicates that the Veteran changed her 
occupation from social worker with home visits to her current job 
in Public Affairs for VA because of her right ankle. Thus, from a 
review of the VA treatment records it appears that the Veteran 
was an employee of VA at the time of her January 2007 colposcopy. 
As the Veteran's employment records are in the possession of VA 
and have been identified as relevant to her claim the relevant 
records must be obtained and associated with the claims file. See 
38 U.S.C.A. § 5103A(a)-(c).

The record suggests a worsening of the Veteran's right ankle 
disability during the time from an August 2005 VA examination (no 
orthotic or assistive devices, gait normal, walks upright without 
a cane) and an August 2007 VA examination.

At the August 2007 VA examination, conducted by a VA staff 
orthopedic surgeon, in responding to "specific questions 
regarding the right ankle," the examiner noted that the Veteran 
had pain of the right ankle most of the time and on a daily 
basis, and that "[a]ccompanying this, there is also weakness, 
stiffness, swelling, heat or redness, giving-out, locking, and 
clawing of the toes."  In another section of the report, it was 
noted that without a "SWEDO" (a term commonly used for a stiff 
laced ankle-lock brace) the Veteran walked with a limp and on her 
toes, not bringing her heels to the ground on the right side. 

Similarly, a July 2007 record of VA podiatry treatment indicates 
that the Veteran requested replacement of a worn-out orthotic 
shoe and that she presented with severe osteoarthritis of the 
right ankle and hammertoes at toes two to five on right. 

In these respects, the medical evidence of records contains 
indications that that the Veteran's clawing of the toes and 
hammertoes are conditions part and parcel of her worsening 
service-connected right ankle disability. A VA examination and 
opinion as to the nature and extent of her clawing of the foot 
and hammertoes and their relation to her service-connected right 
ankle disability is required for an accurate determination as to 
the level of disability attributable to service-connected right 
ankle disability. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (rating code for claw foot, acquired, 
including consideration of hammertoes, dropped forefoot, and 
effect on motion of ankle); Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (while pyramiding of disabilities is to be avoided 
pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is possible 
for a veteran to have separate and distinct manifestations from 
the same injury permitting two different disability ratings). 

The Board further notes that between the time of the August 2007 
VA examination and the October 2009 VA examination the Veteran's 
condition may have also  worsened.  As of August 2007 the Veteran 
only required a SWEDO, but by October 2009 required an orthopedic 
insert, a cane and a brace at all times. However, the October 
2009 VA examiner did not describe in detail the impact of the 
Veteran's right ankle disability on her ability to ambulate, the 
mechanics of her gait (other than that she was unable to walk 
more than a few yards) and associated disability of her right 
foot as did the August 2007 VA examiner. Newly received VA 
treatment records show continuing treatment and rehabilitation of 
the ankle.  Under the facts of this case, a more complete VA 
examination is required for an accurate determination. See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated her right ankle and right foot 
disabilities during the period from April 2010 
to the present. 

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records 
from each health care provider the Veteran 
identifies. 

(b) The record sought must include all 
relevant records of VA treatment from April 
2010 forward.

(c) The Veteran must also be advised that 
with respect to private medical evidence she 
may alternatively obtain the records on her 
own and submit them to the RO/AMC.

2. Obtain the Veteran's relevant VA 
employment records for the period from 
January 2007 to April 2007, to include any 
records of time and attendance and any 
records regarding a period of convalescence 
and the use of sick leave and the purpose for 
which sick leave was taken.

Records of a Federal department or agency must 
be sought until it is reasonably certain that 
such records do not exist or that further 
efforts to obtain these records would be 
futile. 38 U.S.C.A. § 5103A(b)(3).

3. The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, shall 
schedule the Veteran for a VA examination by a 
clinician with appropriate expertise. The 
purpose of the examination is to determine 1) 
the current severity of the Veteran's service-
connected right ankle disability, and 2) the 
etiology, nature and severity of any clawing 
of the right foot and hammertoes on the right 
foot.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner. The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must further report the 
complete range of motion for the right 
ankle. In providing this objective 
information, the clinician must indicate 
whether there is likely to be any 
additional decrease in range of motion or 
functional loss due to any of the 
following: pain on use, including during 
flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use. All limitation of function 
must be identified. If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

(d) The examiner must note whether the 
Veteran requires assistive devices for 
ambulation, such as a Loftstrand crutch, 
cane, orthopedic insert, or SWEDO or other 
ankle brace.

(e) The examiner must indicate whether the 
Veteran has ankylosis of the right ankle, 
and, if so, the position of the ankylosis. 
If the examiner finds that the Veteran has 
impairment of the right ankle that is the 
functional equivalent of ankylosis, he or 
she must so state.

(f)  The examiner must describe the 
impact of the Veteran's right ankle 
disability on her right foot and on the 
mechanics of her gait, and the impact 
of the disability on her social and 
occupational functioning and daily 
activities.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination-- to determine 1) the current 
severity of the Veteran's service-connected 
right ankle disability, and 2) the 
etiology, nature and severity of any 
clawing of the right foot and hammertoes on 
the right foot. 

4. Readjudicate the issues on appeal. 

(a) Readjudication must include evaluation 
of the severity of any disability of the 
foot that is found to be associated with 
the Veteran's right ankle disability.

(b) Readjudication must further include 
consideration of whether referral to the 
Director, Compensation and Pension, for 
extraschedular consideration is warranted 
for the Veteran's service-connected right 
ankle disability and any associated right 
foot disability.

(c) If clawing of the right foot and 
hammertoes of the right foot are found by 
the RO/AMC not to be part and parcel of, 
caused by, or aggravated by the Veteran's 
service-connected right ankle disability, 
the Veteran must be issued a rating 
determination to this effect and notice of 
her appellate rights.

(d) If any benefit sought remains denied, 
the Veteran and her representative must be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until 
she is otherwise notified by the RO/AMC. By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


